COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-15-00619-CV
Style:                   Darrell J. Harper v. The State of Texas
Date motion filed*:      December 8, 2015
Type of motions:         Motion for Extension of Time to Amend Appellant’s Brief
Parties filing motions: Pro Se Appellant
Document to be filed:    Appellant’s Amended Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 December 28, 2015
       Number of extensions granted:          0         Current Due Date: December 28, 2015
       Date Requested:                    N/A (no date requested)

Ordered that motion is:
       Granted
             If document is to be filed, document due:
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On November 24, 2015, this Court’s Order struck appellant’s brief as premature and
       for noncompliance with Rule 38.1 and ordered appellant’s amended brief to be filed
       within 30 days of that Order, or by December 28, 2015. See TEX. R. APP. P. 4.1(a),
       38.1, 38.6(a)(1). Accordingly, appellant’s pro se motion for an extension to amend
       appellant’s brief, which does not request a specific extension period, is denied without
       prejudice to refiling an extension request that includes the length of the extension
       sought. See id. 10.5(b)(1)(B), 38.6(d). Appellant’s amended brief that complies with
       Rule 38.1 remains due to be filed by December 28, 2015.

Judge’s signature: /s/ Laura C. Higley
                   

Date: December 15, 2015



November 7, 2008 Revision